Title: From Thomas Jefferson to William Gray, 11 July 1824
From: Jefferson, Thomas
To: Gray, William


Dear Sir
Monto
July 11 24.
Altho’ no circumstance has happened to procure me the pleasure of a personal acqce with you. yet a known harmony in political principles and action has not left us strangers altogether. this must be my apology for taking the liberty of presenting to you my friend Colo B. Peyton,  a worthy officer of the late war, and since that, establd in Richmd as a Commn mercht his industry, punctuality and strict integrity have attached to him the moral confidence, and procured for him a good success in his calling proposing a visit to the North on views of business he has the laudable ambition of being presented to one whose life has been so honorably marked as yours. should you have the goodness to avail him, of any oppties you may have of making him known to mercantile characters, it may render him a service by the enlargement, of his correspdec, of which he is truly worthy, and it will be acknoleged as done to myself. permit me to place myself here under the friendly recollections of mr Francis C. Gray your son and to express the pleasure with which I avail myself of this occasion to,  tender you  an assurance of the high estimation in which I hold your character and of my very respectful considn